Citation Nr: 0728476	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE


Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for lumbar strain 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from March 1974 to April 1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for lumbar strain.  

The Board remanded the claim in July 2006 for appropriate 
development.  The case now returns for Board review.  


FINDINGS OF FACT

1. The veteran's claim of service connection for lumbar 
strain was previously denied by a December 1986 rating 
decision, which became final.  

2. The evidence received since that December 1986 decision is 
new, and it creates a reasonable possibility of 
substantiating the claim for service connection for lumbar 
strain, warranting reopening of the previously denied claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
lumbar strain is related to the appellant's period of 
military service or is otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for lumbar strain.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 (2006).

2.  Lumbar strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the veteran's 
claims for service connection for lumbar strain on the merits 
was provided by a January 2003 letter, prior to the appealed 
April 2003 rating action. However, because neither this VCAA 
letter nor this rating action addressed the issue of new and 
material evidence to reopen the claim, the Board remanded the 
claim in July 2006.  The RO then in August 2006 issued a VCAA 
letter addressing both the question of reopening a previously 
finally denied claim, and the underlying claim for service 
connection.  The RO then readjudicated the claim by a 
supplemental statement of the case (SSOC) issued in December 
2006.  Even if VCAA notice is not complete until after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).
 
The Board finds that this remand development satisfied the 
requirement, as delineated  by the U.S. Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006), to notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the January 2003 and August 2006 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  As discussed, the letters informed of the bases of 
review for request to reopen the claim, and for the 
underlying claim for service connection for lumbar strain.  
See 38 C.F.R. §§ 3.156(a), 3.303.  Also by those letters, the 
veteran was requested to submit any evidence he might have, 
in furtherance of his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, these letters requested that the veteran advise of 
any VA and/or private medical sources of evidence pertinent 
to his claims, and to provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claim.
 
VA and service medical records have been obtained and 
associated with the claims folder.  The veteran indicated 
sources of private medical treatment and provided 
authorization to obtain such records.  The RO then duly 
requested those private records and associated with the 
claims folder all records received.  The veteran was informed 
by the April 2003 appealed rating action, a March 2004 SOC, 
and the December 2006 SSOC, of evidence obtained in 
furtherance of his claim, and hence he was implicitly 
informed of evidence not obtained.  

There is evidence of record regarding current or past 
homelessness of the appellant, and thus the VA has a 
heightened duty to assist.  VA has accordingly labored to 
further assist the appellant in development of his claim.  
The Board remanded the case in July 2006, as discussed, to 
assure appropriate compliance with the duty to notify and 
assist the appellant under the VCAA, and to assure proper RO 
review prior to Board adjudication.  The Board finds the 
claim to be appropriately developed for review by the Board, 
notwithstanding any homelessness of the veteran.  The Board 
notes in this regard that "[t]he duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions.  The veteran did not elect to address 
his claim at a hearing, and expressly declined the 
opportunity of a Board hearing in the VA Form 9 submitted in 
May 2004.  There is no indication that the veteran expressed 
a further desire to address his claim which has not been 
fulfilled.  

The Board is also satisfied that development requested in the 
July 2006 remand, as already discussed, has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The veteran was also afforded a VA examination in March 2003 
to address his claim.  The Board finds that this examination, 
taken together with all the evidence of record, is adequate 
for purposes of Board adjudication.  

By the March 2004 SOC and December 2006 SSOC, the veteran was 
informed of evidence obtained in furtherance of his claim and 
evidence that may yet further his claim.  These "post-
decisional" documents issued subsequent to the issued VCAA 
notice letters meet the requirements for adequate VCAA 
notice.  Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the SSOC dated in 
December 2006 contained the information mandated by Dingess.
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws Governing Claims for Service Connection and
Reopening of Previously Denied Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
for service connection for lumbar strain was filed in January 
2003, the new language of 38 C.F.R. § 3.156(a) will be 
applied.  To whatever extent the new regulation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

II.  Reopened Claim Analysis

In this case, the last prior final denial was in December 
1986, when the RO denied the claim in part based on the 
absence of any post-service evidence of back disability.  
Then of record were service medical records showing a low 
back injury in January 1977 and treatment records in service 
for low back pain following that injury.  Since that time, 
records of treatment from 1998 and thereafter have been 
associated with the claims folder, and these have shown a 
current low back disorder, generally characterized as chronic 
back pain.  Since this is new evidence of current disability 
which, taken together with all the evidence of record, raises 
the reasonable possibility of substantiating the claim, 
reopening of the claim is warranted.  38 C.F.R. §  3.156(a).  

Thus, the Board must now address the claim on the merits.  

Service medical records show that the veteran injured his low 
back in January 1977 when he fell in the pump room of a ship, 
striking his back on a turning shaft.  Immediately following 
the injury he reported that his back felt "mushy" and 
"numb" but without much pain.  Low back muscles were tight 
without spasm, and the examiner assessed low back strain.  He 
was seen once more in January 1977, and three times in 
February 1977, for persistent low back pain.  Lumbosacral 
X-rays in February 1977 were normal.  The veteran was treated 
with muscle relaxants and prescribed limited duty.  A mild 
muscle strain was assessed.  At the veteran's service 
separation examination, the veteran's spine was found to be 
normal, even though the veteran complained of intermittent 
low back pain.

The veteran was not separated from service due to his back.  
Rather, poor performance and frequent disciplinary problems, 
and an assessed situational reaction associated with 
occupational maladjustment, resulted in a psychiatrist's 
assessment that the veteran was unlikely to improve in his 
military adaptation, even with treatment.  The veteran was 
separated from service in April 1977, under honorable 
conditions, apparently based upon this maladjustment.  

There is no post-service record of treatment for a low back 
disorder prior to 1998.  While some of the treatment records 
from 1998 onward note the veteran's report of having had low 
back pain since an injury in service, this is not 
corroborated by any medical records of ongoing care or 
evaluation.  

It is true that lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation, even in the absence 
of contemporaneous medical documentation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, that rule is more 
properly applied where service medical records are absent.  
See Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. 
Cir. July 3, 2007); Buchanan.  In this case, service medical 
records are obtained, and those show an assessed low back 
strain without a specific finding of chronic disability.  

The question thus presented is whether other evidence of 
record outweighs the veteran's uncorroborated statement that 
his lumbar strain has persisted since service. 

The veteran was afforded a VA examination in March 2003 to 
address his low back disorder.  This examiner reviewed the 
veteran's in-service and post-service records, noted his 
contention of continuing back pain since his injury in 
service, and conducted a thorough back examination.  The 
examiner found some limitations of motion, mild paraspinous 
tenderness, and a slight limp to the left, but the physical 
examination otherwise negative.  X-rays did not show 
degenerative changes or other evidence of disability.  The 
examiner opined that, based upon the normal examination in 
service and the absence of any evidence of arthritis 
currently, it is not at least as likely as not that the 
veteran's current lumbar strain was due to his low back pain 
in service.  

Based on this informed VA opinion finding an absence of a 
causal link between in-service injury or disability and 
current lumbar strain, and based on the medical record 
supporting that opinion, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current lumbar strain is a result of disease or 
injury in service, or that he has had a continuous lumbar 
disability from service to the present.  38 C.F.R. § 3.303.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In addressing these questions, 
it is the responsibility of the Board to weigh the evidence, 
including the lay and medical evidence, and determine where 
to give credit and where to withhold the same and, in doing 
so, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  While 
the Board notes that the veteran may have knowledge of 
ongoing or recurring back pain presenting variously over the 
years, this is not the same as the veteran having a current 
lumbar strain which resulted from service or has persisted 
from service to the present.  The veteran, lacking medical 
expertise, may readily make the leap of faith favorable to 
his claim, to adopt the view that his current condition is 
one and the same as, or otherwise originated from, his back 
injury in service.  However, the Board judges the VA 
examiner's informed medical opinion, based upon the history 
as provided by the veteran, medical and other documentation 
of record, and the examiner's own expertise, experience, and 
first-hand medical examination, to be more probative as to 
any questions of a causal link to service and of an ongoing 
disability from service.  

Considering the absence of current or past medical opinion 
linking a current lumbar strain to service, considering the 
negative March 2003 VA medical opinion, and giving due weight 
to the veteran's contrary contention that he has had his low 
back strain since service, the Board concludes that the 
evidence preponderates against a  causal link between current 
lumbar strain and service, and against continuity of symptoms 
of lumbar strain from service to the present.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for service connection for lumbar strain.  38 C.F.R. 
§ 3.303. 

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

The reopened claim seeking service connection for lumbar 
strain is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


